     Case: 1:19-cr-00007-JRA Doc #: 47 Filed: 06/20/19 1 of 1. PageID #: 249




                      THE UNITED STATES DISTRICT COURT
                          NORTHER DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                     )        CASE NO.: 1:19CR007
                                              )
         Plaintiff,                           )        JUDGE JOHN ADAMS
                                              )
v.                                            )        NOTICE OF POSSIBLE
                                              )        UPWARD VARIANCE
ARTHUR WORTHY, II,                            )
                                              )
                                              )
         Defendant.                           )


         This Court hereby gives notices of a possible upward variance as it relates to

Defendant Arthur Worthy, II based upon the following 18 U.S.C. § 3553(a) factors:

     1. The nature and circumstances of the offense.

     2. The history and characteristics of the defendant, including his criminal history and

         his conduct while incarcerated awaiting sentencing in this matter.

     3. The need for the sentence imposed to reflect the seriousness of the offense, to

         promote respect for the law, to provide just punishment for the offense, to afford

         adequate deterrence to criminal conduct, and to protect the public from further

         crimes of the defendants.



         IT IS SO ORDERED.



         June 20, 2019                     ____/s/ Judge John R. Adams_______
         Date                              JUDGE JOHN R. ADAMS
                                           UNITED STATES DISTRICT COURT
